MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 May 16 2018, 9:16 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael R. Fisher                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Angela N. Sanchez
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gregory Smith,                                          May 16, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1709-CR-2031
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Sheila Carlisle,
Appellee-Plaintiff.                                     Judge
                                                        The Honorable Stanley Kroh,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G03-1606-MR-24373



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2031 | May 16, 2018                Page 1 of 7
                                             Case Summary
[1]   Gregory Smith appeals his conviction for murder. We affirm.


                                                     Issue
[2]   The sole issue before us is whether there is sufficient evidence to sustain Smith’s

      conviction.


                                                     Facts
[3]   At 10:47 p.m. on June 21, 2016, Smith called 911 and reported that he had

      come home to find Eric Bonds unresponsive on the floor. Smith and Bonds

      were in a romantic relationship and were living together. When Smith came

      home, Bonds was wearing only his underwear and was already dead. Police

      officers were dispatched to their apartment at 10:51 p.m. When the officers

      arrived on the scene, they found a large amount of blood throughout the

      apartment, including on the couch, floor, walls, door, in the kitchen, and in the

      hallway outside the apartment. There were numerous signs of a struggle in the

      apartment; appliances, a microwave, and silverware were on the floor in the

      kitchen, and cushions in the living room were in disarray. The officers asked

      Smith to step out of the apartment and observed what appeared to be blood on

      his shirt. Officers conducted an extensive search of the apartment as well as the

      area around the apartment but did not find the murder weapon.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2031 | May 16, 2018   Page 2 of 7
[4]   Smith was taken to the police station, placed in an interrogation room, and

      questioned about the incident. Smith spoke to officers numerous times,

      providing conflicting and inconsistent accounts in these various statements.

      Initially, Smith told officers that he and Bonds argued around 3:00 p.m., that

      the argument did not become physical, and that he left the apartment after the

      argument. At another point, Smith claimed that the argument with Bonds did

      become physical but that there was no knife involved in the fight. In Smith’s

      final account to the officers, he claimed that Bonds attacked him with a knife,

      that he pulled Bonds’ arms down to his sides while he was holding the knife,

      and that he may have stabbed Bonds at that time.


[5]   Neighbors in the apartments below testified to hearing a loud crash or thud

      sound as though someone had fallen or dropped a heavy object, and sounds of

      someone moving things around in the apartment. One of the neighbors opened

      his apartment door after hearing the loud noises, and saw Smith walking down

      the stairs and out of the building carrying something.


[6]   Bonds died of a stab wound to the left side of his chest. The injury extended

      three to three-and-one-half inches into Bonds’ body, fracturing the rib,

      puncturing the lung, and perforating the left ventricle of Bonds’ heart. Dr.

      Darin Wolfe, a forensic pathologist, testified that this severe injury would have

      caused Bonds to lose blood every time his heart beat. Dr. Wolfe also testified

      that death would likely result in about five or ten minutes, and that a person of

      slight stature, like Bonds, would enter shock faster than a larger person because

      they have a lower blood volume to lose. Dr. Wolfe further testified that this

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2031 | May 16, 2018   Page 3 of 7
      injury “would be difficult to survive, even if you were standing there with a

      thoracic surgeon next to you.” Tr. Vol. II p. 12. It would have required

      significant force to cause this injury. Bonds had injuries consistent with a

      struggle, including scratches to the left side of his face and neck, and on the side

      of his hands. Bonds also had a large, deep abrasion on the back of his fingers

      on his left hand. Smith had a cut on his hand consistent with his hand slipping

      onto the blade of a knife, and a bite mark on his chest.


[7]   The State charged Smith with murder, and he elected to have a bench trial. At

      trial, Smith again claimed that he pulled Bonds’ arms down to his side while

      Bonds had the knife, but he testified that he did not stab Bonds. Smith claimed

      that, after placing Bonds’ hands at his side, he left the apartment while Bonds

      was standing, alive, and not bleeding. Smith also claimed that he did not take

      the knife with him and that Bonds had the knife when he left. Smith further

      claimed that the apartment was not covered in blood when he left and that he

      returned to find Bonds dead and the apartment covered in blood. Smith argued

      that he acted in self-defense. The trial court questioned Smith’s credibility.

      After reviewing the evidence, the trial court found Smith guilty of murder.

      Smith now appeals his conviction.


                                                  Analysis
[8]   Smith claims there is insufficient evidence to sustain his conviction for murder

      and that the State failed to rebut his self-defense claim. The standard of review

      for a challenge to the sufficiency of evidence to rebut a claim of self-defense is

      the same as the standard for any sufficiency of the evidence claim. Wilson v.
      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2031 | May 16, 2018   Page 4 of 7
      State, 770 N.E.2d 799, 801 (Ind. 2002). When analyzing a claim of insufficient

      evidence to support a conviction, we must consider only the probative evidence

      and reasonable inferences supporting the judgment. Sallee v. State, 51 N.E.3d
130, 133 (Ind. 2016). “It is the factfinder’s role, not that of appellate courts, to

      assess witness credibility and weigh the evidence to determine whether it is

      sufficient to support a conviction.” Id. The evidence does not have to

      overcome every reasonable hypothesis of innocence, and it is sufficient if an

      inference may reasonably be drawn to support the conviction. Id.


[9]   A valid claim of self-defense is legal justification for an otherwise criminal act.

      Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000). “A person is justified in using

      reasonable force against any other person to protect the person or a third person

      from what the person reasonably believes to be the imminent use of unlawful

      force. However, a person: (1) is justified in using deadly force; and (2) does not

      have a duty to retreat; if the person reasonably believes that that force is

      necessary to prevent serious bodily injury to the person or a third person or the

      commission of a forcible felony. No person in this state shall be placed in legal

      jeopardy of any kind whatsoever for protecting the person or a third person by

      reasonable means necessary.” Ind. Code § 35-41-3-2(c). To prevail on a self-

      defense claim, the defendant must show that he: (1) was in a place where he

      had a right to be; (2) acted without fault; and (3) was in reasonable fear or

      apprehension of bodily harm. Henson v. State, 786 N.E.2d 274, 277 (Ind. 2003).

      “When a claim of self-defense is raised and finds support in the evidence, the

      State has the burden of negating at least one of the necessary elements.” Wilson


      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2031 | May 16, 2018   Page 5 of 7
       v. State, 770 N.E.2d 799, 800 (Ind. 2002). “The State may meet this burden by

       rebutting the defense directly, by affirmatively showing the defendant did not

       act in self-defense, or by simply relying upon the sufficiency of its evidence in

       chief.” Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). “If a defendant is

       convicted despite his claim of self-defense, this Court will reverse only if no

       reasonable person could say that self-defense was negated by the State beyond a

       reasonable doubt.” Wilson, 770 N.E.2d at 800-01.


[10]   Smith argues that the State failed to negate his self-defense argument and that

       the evidence at trial was not sufficient to sustain the burden of proof.

       According to Smith, Bonds was the initial aggressor. Smith claimed that Bonds

       had tackled him, struck him with the microwave, and came after him with a

       knife. However, the State presented evidence that Smith not only had blood on

       his shirt when officers arrived, but Smith also changed his story multiple times

       to officers and even at trial. As of the time of trial, Smith claimed that he pulled

       Bonds’ arms down to his side while Bonds had the knife, but claimed that he

       did not stab Bonds. Smith and Bonds’ neighbors testified to hearing a loud

       crash or thud sound on the night in question. Following the loud noise, one of

       the neighbors saw Smith walking down the stairs and out of the building

       carrying something. Smith claimed that Bonds had the knife when Smith left

       the apartment, but officers were unable to locate the murder weapon.


[11]   Bonds died of a stab wound to the left side of his chest. Dr. Wolfe testified that

       it would have required significant force to cause Bonds’ injury. This court has

       held that “[t]he amount of force that an individual may use to protect himself

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2031 | May 16, 2018   Page 6 of 7
       must be proportionate to the urgency of the situation.” Pinkston v. State, 821
N.E.2d 830, 842 (Ind. Ct. App. 2004), trans. denied. “When a person uses more

       force than is reasonably necessary under the circumstances, the right of self-

       defense is extinguished.” Id. Smith’s injuries, conduct, and the amount of force

       used on Bonds was not that of someone acting in self-defense, but in fact was

       that of someone acting with intent to kill without justification. At the time of

       trial, Smith had changed his story once again, claiming that he did not stab

       Bonds, and that Bonds was standing, alive, and not bleeding when he left the

       apartment. This testimony was wholly inconsistent with a claim of self-defense.

       The State presented sufficient evidence to rebut Smith’s self-defense claim.


                                                 Conclusion
[12]   There is sufficient evidence to sustain Smith’s conviction for murder. We

       affirm.


       Affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2031 | May 16, 2018   Page 7 of 7